Citation Nr: 0738089	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for post operative residuals 
of a laceration of peroneus longus tendon from July 29, 2001?

2.  What evaluation is warranted for tinea cruris from July 
29, 2001 to February 12, 2007?

3.  What evaluation is warranted for tinea cruris/versicolor 
from February 13, 2007?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1996 to July 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2006.  

The issue regarding what evaluation is warranted for tinea 
versicolor from July 29, 2001 to February 12, 2007 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran's post operative residuals of a laceration of 
the peroneus longus tendon in the left ankle do not currently 
cause more than a moderate Muscle Group X impairment.

2.  The veteran has tinea versicolor located on his chest, 
neck, back, and upper extremities, covering 30 percent of his 
body surface area.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for post operative residuals of a laceration of the 
peroneus longus tendon in the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.56, 4.73, Diagnostic Code (Code) 5310 
(2007).

2.  The criteria for a 30 percent evaluation for tinea cruris 
has been met from February 13, 2007.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 
4.118, Diagnostic Code 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in March 2003 and August 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

A rating decision dated July 2002 the RO granted service 
connection for post operative residuals of a laceration 
peroneus longus tendon, and granted a rating of 10 percent, 
effective July 29, 2001.  The same rating decision also 
granted service connection for tinea cruris and assigned a 
noncompensable rating effective July 29, 2001.  The veteran 
asserted that his service-connected disabilities warranted 
higher evaluations.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where the question for consideration is entitlement to a 
higher initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1994).  


I.  The claim for an initial rating in excess of 10 percent 
for post operative residuals of a laceration of peroneus 
longus tendon.

A November 2001 VA examination revealed that the veteran 
complained of constant pain in his ankle, as well as loss of 
motion and strength due to his severed left ankle tendon.  He 
also complained of weakness, stiffness, swelling, 
instability, fatigue and lack of endurance in the ankle on a 
near constant basis.  Upon examination, the examiner noted a 
normal gait with no limitation in standing and/or walking.  
The examiner also noted full range of motion in both ankles, 
with dorsiflexion of 20 degrees and plantar flexion of 45 
degrees in the left ankle.  The examiner stated that range of 
motion was not affected by pain, weakness of movement, lack 
of endurance, or lack of coordination.  The examiner provided 
a diagnosis of residuals of a severed left ankle tendon, 
peroneal longus tendon and noted there was no evident 
deformity or abnormality seen in the ankle, and there was 
full range of motion in the ankle on testing.  X-rays were 
also negative.  The examiner stated that there was no active 
diagnosis for the ankle.  

A February 2007 VA examination of the left ankle noted no 
symptoms or incapacitating episodes of arthritis, and that 
the veteran was able to walk a quarter mile.  There was no 
deformity, giving way, instability, episodes of dislocation 
or subluxation, locking episodes, effusion or inflammation.  
There was, however, pain, stiffness, and weakness.  Gait was 
described as poor propulsion.  Range of motion testing 
revealed dorsiflexion to 20 degrees with pain, and plantar 
flexion was to 30 degrees.  There was no additional loss of 
motion on repetitive use.  There was no varus or valgus 
angulation.  Weakness was noted, but there was no evidence of 
instability.  X-rays were unremarkable wit no significant or 
minor abnormality.  The examiner stated that the veteran had 
left ankle weakness and decreased range of motion due to a 
laceration of the peroneus longus tendon and subsequent 
surgical repair.  The examiner noted that the ankle caused 
decreased mobility and strength in the lower extremity.  
Finally, the examiner noted that the veteran worked full time 
and that exercise was mildly affected and participation in 
sports was moderately affected by his ankle disability.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.73, Diagnostic Code 5310, for Muscle Group X, post 
operative residuals of laceration of the peroneus longus 
tendon.  Diagnostic Code 5310 for Muscle Group X divides the 
intrinsic muscles of the foot into two groups; plantar and 
dorsal.  Plantar muscles and structures include the peroneus 
longus tendon.  A 10 percent rating under Muscle Group X for 
plantar muscles and structures is warranted for moderate 
disability.  A 20 percent rating is warranted for a 
moderately severe disability and a 30 percent rating is 
warranted for a severe disability.  

38 C.F.R. § 4.56 sets forth the definitions of such terms as 
"slight," "moderate," "moderately severe," and "severe."  

A moderate disability of the muscles is shown by a through- 
and-through or deep penetrating wound of short track from a 
single bullet, or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, a lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).

In order to receive a rating in excess of 10 percent for the 
veteran's service-connected residuals of laceration of the 
peroneus longus tendon, the evidence must show that the 
disorder is at least moderately severe.  38 C.F.R. § 4.73, 
Code 5310.  The pertinent evidence of record, as discussed 
above, does not show a medical history consistent with a 
moderately severe disability.  That is, the medical records 
do not show a record of consistent complaint of cardinal 
signs and symptoms of muscle disability, and evidence of an 
inability to keep up with work requirements.  Further, the 
objective findings while noting the appellant's complaints of 
left ankle pain, weakness, and limitation of motion, provide 
no objective evidence consistent with the cardinal signs of a 
moderately severe disability.  In November 2001, the examiner 
stated that there was no evident deformity or abnormality 
seen in the ankle, there was full range of motion in the 
ankle on testing, and there was no active diagnosis for the 
ankle.  Additionally, the February 2007 examiner noted that 
the veteran worked full time and his ability to exercise and 
play sports was mildly to moderately affected.  Hence, the 
post operative residuals do not more closely resemble the 
criteria of a moderately severe disability required for a 20 
percent evaluation, and an increased rating is not in order.  
38 C.F.R. § 4.7.

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2007), have been considered, but 
there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular scheduler 
standards.  In this regard, it is noted that there is no 
evidence of frequent hospitalization or marked interference 
with employment due to the veteran's bilateral hearing loss.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.


II.  What evaluation is warranted for tinea versicolor from 
February 13, 2007?

A review of the November 2001 examination revealed a tinea-
like rash on the upper extremities.  The examiner in November 
2001 also noted that the veteran reported having occasional 
itching on a constant basis, principally on the neck, arms, 
and legs.  Service connection was granted in July 2002 for 
tinea cruris, however, the Board notes that tinea cruris is 
generally known as "jock itch" and is found in the groin 
area.  Given that neither the November 2001 nor the February 
2007 examination below discussed a rash in the groin area, 
but rather both described a rash located on the neck, back, 
chest and upper extremities, and combined with the February 
2007 diagnosis of tinea versicolor, the Board finds that the 
veteran's proper diagnosis is tinea versicolor.  Thus the 
Board finds that the veteran is service connected for tinea 
versicolor and will evaluate his claim accordingly.

As stated in the introduction, the issue regarding what 
evaluation is warranted for tinea versicolor from July 29, 
2001 to February 12, 2007 is addressed in the REMAND portion 
of the decision below.

A February 2007 examination of the skin revealed no skin rash 
on the chest, back or upper extremities, with no significant 
scarring or discoloration of the skin.  The examiner provided 
an assessment of tinea versicolor on the chest, back, and 
arms diagnosed since service.  The examiner stated there was 
no disfigurement, deformity, scarring, or change in pigment 
on examination.  There was also no desquamation and no deep 
skin infection, scaliness or oozing.  There was no functional 
impairment due to the skin condition.  The examiner, however, 
stated that around 30 percent of the veteran's body surface 
area and 0 percent of the exposed body surface area was 
affected.  Finally, the examiner noted the condition was well 
controlled with treatment.  

Under the revised 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2007), Dermatophystosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of beard area, 
tinea barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris, is to be rated as disfigurement of 
dermatitis under Diagnostic Code 7806.  

Under revised 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007), 
a 60 percent rating is warranted if more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  A 30 percent 
rating is warranted if 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 10 
percent evaluation is warranted when at least five percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, or exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 
non-compensable rating is warranted when there is less than 
five percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.

The veteran currently has a noncompensable rating under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  The February 2007 
VA examination noted that the veteran was treating his 
condition with Nizoral daily or every other day for the past 
12 months.  While no disfigurement was found on examination, 
the examiner opined that the disorder affected his neck, 
back, chest, and upper extremities, covering around 30 
percent of his body surface area.  As 20-40 percent of the 
entire body is affected, a 30 percent rating is warranted.   
A higher rating of 60 percent is not warranted as the 
evidence does not show more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 30 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7813.  The Board notes that this is an initial rating 
case, and consideration has been given to "staged" 
ratings" since service connection was made effective (i.e., 
different percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet. App. 119 (1999).  As mentioned 
above, the issue regarding what evaluation is warranted for 
the period of July 29, 2001 to February 12, 2007 is remanded 
below.  


ORDER

An initial rating in excess of 10 percent for post operative 
residuals of a laceration o the peroneus longus tendon of the 
left ankle is denied.

A rating of 30 percent for a skin disorder to include tinea 
cruris and tinea versicolor is granted from February 13, 
2007, subject to the laws and regulations governing monetary 
benefits.


REMAND

The veteran's February 2007 VA examination indicated that the 
veteran was treated at the Dedham Medical Associates in 
Massachusetts in August 2003.  The examiner noted that these 
records contained information pertaining to the veteran's 
rash on his chest, back, neck, and upper extremities, as well 
as included diagnostic tests.  These records are not 
associated with the claims file.  The Board notes that copies 
of these records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorizations, the RO should attempt to 
obtain information from Dedham Medical 
Associates in Massachusetts, regarding 
treatment records of the veteran's skin 
disorder, specifically the records dated 
August 2003 that were noted in the VA 
examiner's February 2007 opinion.  If the 
RO is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran of its inability to 
obtain the evidence and request the 
veteran to submit such evidence.

2.  After the foregoing, the RO should 
review the veteran's claim; including any 
evidence submitted after the June 2007 
Supplemental Statement of the Case.  If 
the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


